NUMBER 13-11-00132-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

    IN THE MATTER OF THE ESTATE OF BILLY JOE WILLIAMSON,
                 AN INCAPACITATED PERSON


                On appeal from the County Court at Law No. 2
                        of Cameron County, Texas.


                          MEMORANDUM OPINION
         Before Chief Justice Valdez and Justices Garza and Vela
                   Memorandum Opinion Per Curiam
       On June 9, 2011, appellant Cassandra Walker filed an unopposed motion to

dismiss without prejudice her interlocutory appeal filed in trial court cause number 2011-

CGC-2-B, styled In the Matter of the Estate of Billy Joe Williamson, an Incapacitated

Person. In her motion, Walker states that she “does not wish to pursue an interlocutory

appeal at this time” and that the Notice of Appeal she filed in the trial court was merely

intended to “give Notice of her Intent to file a [petition for writ of] Mandamus.”
       This Court, having examined and fully considered Walker’s motion, is of the

opinion that the motion should be granted. Accordingly, Walker’s motion is GRANTED

and this appeal is hereby DISMISSED WITHOUT PREJUDICE. See TEX. R. APP. P.

42.1(a)(1).


                                                  PER CURIAM

Delivered and filed the
23rd day of June, 2011.




                                        2